Case 2:15-cv-00220-SPC-MRM Document 101 Filed 10/26/20 Page 1 of 9 PageID 1125




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

 TERRY L. REPP,

                Plaintiff,

 v.                                                   Case No.: 2:15-cv-220-FtM-38MRM

 E-JZ KANKAM,

                Defendant.
                                               /

                                  OPINION AND ORDER1

        Before the Court is Defendant Dr. E-JZ KanKam’s (“Dr. KanKam”) Motion

 for Summary Judgment and Incorporated Memorandum of Law filed on July 22,

 2020. (Doc. 99). The Court instructed Plaintiff how to respond to a summary

 judgment motion and duly warned him that his failure to respond would signify he

 did not oppose the motion and all supported material facts submitted by Dr.

 KanKam would be deemed admitted. (Doc. 100). Plaintiff, nonetheless, failed to

 heed the Court’s warning and respond to Dr. KanKam’s Motion. For the following

 reasons, the motion for summary judgment is granted.




 1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
 the Court does not endorse, recommend, approve, or guarantee any third parties or the services
 or products they provide, nor does it have any agreements with them. The Court is also not
 responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
 this Order.
Case 2:15-cv-00220-SPC-MRM Document 101 Filed 10/26/20 Page 2 of 9 PageID 1126




                                      BACKGROUND

       Repp initiated this civil rights action under 42 U.S.C. § 1983 on February 4,

 2015. (Doc. 1). The Complaint named as defendants: Corrections Corporation of

 America, Laura Bedard, Dr. KanKam, Elaine Denise Kata McGrory and Sandra Dee

 Dunivent. (Id.). In 2018, the Court entered summary judgment in favor of

 Defendants McGrory, Corrections Corporation of America, and Bedard. (Docs. 72;

 81). That same year, the Court dismissed Defendant Dunivent under 28 U.S.C. §

 1915(e)(2) for failure to state a claim. (Doc. 84).

       Since September 27, 2019, this case has been stayed against Dr. KanKam

 because he was outside the United States in military service. (Doc. 85). After Dr.

 KanKam returned, the Court lifted the stay and directed service upon him. (Doc.

 90). Dr. KanKam filed an Answer and Affirmative Defenses on October 7, 2019.

 (Doc. 96). The Court permitted further discovery. (Doc. 97). Dr. KanKam, the

 sole remaining defendant, now moves for summary judgment. (Doc. 99).

       According to the Complaint, Dr. KanKam showed deliberate indifference to

 Repp’s serious medical need caused by a detached retina in his right eye while he

 was incarcerated in the Moore Haven Correctional Institution in 2013. (Doc. 1).

 Repp is no longer housed at Moore Haven, but has been transferred to another

 facility. (Doc. 66-1). Dr. KanKam was employed by CoreCivic at Moore Haven.

 (Doc. 1 at 4). Repp alleges that on the morning of April 7, 2013, he submitted a

 sick call request to address a vision problem with his right eye and was examined

 by Nurse Dunivent that same day in the afternoon. (Id. at 3). After her




                                           2
Case 2:15-cv-00220-SPC-MRM Document 101 Filed 10/26/20 Page 3 of 9 PageID 1127




 examination, Nurse Dunivent referred Repp to a doctor. Dr. Kankam examined

 Repp on April 9, 2013. At that appointment, Repp reported a total loss of vision in

 his right eye. (Id. at 4). Following his examination, Dr. Kankam referred Repp to

 an eye specialist. (Id.). Repp was taken to medical to see the eye specialist on April

 24, 2013. However, once he arrived at medical, he was informed that his

 appointment with the eye specialist would have to be rescheduled. (Id.). Repp

 admits he does not know why his appointment with the eye specialist was

 cancelled. (Id.). Repp subsequently submitted an informal grievance/inmate

 request form about his eye condition and need for medical attention. McGrory

 responded to the grievance and noted in her response that Repp’s vision was the

 same on April 7, 2013, as it was on October 26, 2010. (Doc. 66-3). McGrory told

 Repp to follow up with a sick call request if he required further attention. (Docs. 1

 at 5; 66-3).

       On May 28, 2013, an eye doctor examined Repp and diagnosed him with a

 detached retina. (Doc. 1 at 5). On May 30, 2013, Repp was taken to the Visual

 Health and Surgery Center and examined by Dr. Baalhaness. (Id. at 6). Dr.

 Baalhaness referred Repp to Dr. Fortun at the Bascom Palmer Eye Institute. (Id.

 at 5). On June 4, 2013, Repp was examined at the Bascom Palmer Eye Institute

 where it was determined that he would need eye surgery to reattach his retina.

 (Doc. 1 at 6; 66-5). Repp’s surgery was scheduled for June 24, 2013 by Dr. Fortun.

 (Doc. 1 at 6). Nothing in the record shows that Dr. KanKam had anything to do




                                           3
Case 2:15-cv-00220-SPC-MRM Document 101 Filed 10/26/20 Page 4 of 9 PageID 1128




 with Repp’s surgery schedule. Repp was taken for several follow up visits after his

 eye surgery. (Doc. 66-2).

          On July 28, 2013, Repp submitted a sick call request complaining about his

 left eye. (Doc. 1 at 7). Repp was seen by the Moore Haven medical department on

 July 29, 2013. (Id.). Repp was taken to the Bascom Palmer Eye Institute and, on

 July 30, 2013, he underwent surgery for his left eye to repair a detached retina.

 (Id.). Repp has gone to several follow-up appointments for both eye procedures.

 (Id.).

                                   LEGAL STANDARD

          Summary judgment is appropriate only when “there is no genuine issue as

 to any material fact” and the moving party is entitled to judgment as a matter of

 law. See Fed. R. Civ. P. 56(c). An issue is genuine if there is sufficient evidence

 such that a reasonable jury could return a verdict for either party. See Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Similarly, an issue is material if

 it may affect the outcome of the suit under governing law. See id. The moving party

 bears the burden of showing the absence of any genuine issue of material fact. See

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In deciding whether the moving

 party has met this initial burden, the Court must review the record and all

 reasonable inferences drawn from the record in the light most favorable to the non-

 moving party. See Whatley v. CNA Ins. Co., 189 F.3d 1310, 1313 (11th Cir. 1999)

 (citation omitted).




                                           4
Case 2:15-cv-00220-SPC-MRM Document 101 Filed 10/26/20 Page 5 of 9 PageID 1129




                                       DISCUSSION

       It is well established that “deliberate indifference to serious medical needs

 of prisoners constitutes the ‘unnecessary and wanton infliction of pain’ . . .

 proscribed by the Eighth Amendment.” Brown v. Johnson, 387 F.3d 1344, 1351

 (11th Cir. 2004) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). A prisoner

 states a valid claim, under 42 U.S.C. § 1983, “whether the indifference is

 manifested by prison doctors in their response to the prisoner's needs . . . or by

 prison guards in intentionally denying or delaying access to medical care . . . or

 intentionally interfering with treatment once proscribed.” Estelle, 429 U.S. 97 at

 104-105.

       “To show that a prison official acted with deliberate indifference to serious

 medical needs, a plaintiff must satisfy both an objective and a subjective inquiry.”

 Brown, 387 F.3d at 1351 (quoting Farrow v. West, 320 F.3d 1235, 1243 (11th Cir.

 2003)). First, the plaintiff must prove an objectively serious medical need. Id.

 Second, the plaintiff must prove that the prison official acted with deliberate

 indifference to that need. Id. at 1351. “A serious medical need is considered ‘one

 that has been diagnosed by a physician as mandating treatment or one that is so

 obvious that even a lay person would easily recognize the necessity for a doctor's

 attention.’” Id. (citing Hill v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th

 Cir.1994)). In either case, “the medical need must be one that, if left unattended,

 pos[es] a substantial risk of serious harm.” Id.




                                           5
Case 2:15-cv-00220-SPC-MRM Document 101 Filed 10/26/20 Page 6 of 9 PageID 1130




       Defendant KanKam does not dispute that Repp’s diagnosis of a detached

 retina constitutes a serious medical need. Thus, the Court limits its determination

 to whether Dr. KanKam acted with deliberate indifference to Repp’s need for

 medical care. To establish the second element, deliberate indifference to the

 serious medical need, Repp “must prove three facts: (1) subjective knowledge of a

 risk of serious harm; (2) disregard of that risk; and (3) by conduct that is more than

 mere negligence.” Id. (citation omitted); see Goebert v. Lee County, 510 F.3d 1312,

 1326 (11th Cir. 2007) (holding that the conduct must be more than gross

 negligence). “For medical treatment to rise to the level of a constitutional violation,

 the care must be so grossly incompetent, inadequate, or excessive as to shock the

 conscience or to be intolerable to fundamental fairness.” Nimmons v. Aviles, 409

 F. App'x 295, 297 (11th Cir. 2011) (internal quotation marks and citation omitted).

       Liberally construing Plaintiff’s Complaint, Plaintiff argues Dr. KanKam

 acted with deliberate indifference because he failed to diagnose him with a

 detached retina and provide him with immediate, emergency care on April 9, 2013.

 Repp contends this delay in treatment and failure to diagnose him caused him

 further injury. The Court finds no evidence to support an Eighth Amendment

 claim against Dr. KanKam.

       Delayed medical treatment rises to the level of deliberate indifference when

 “it is apparent that delay would detrimentally exacerbate the medical problem, the

 delay actually seriously exacerbates the problem, and the delay is medically

 unjustified.” Taylor v. Adams, 221 F.3d 1254, 1259–60 (11th Cir. 2000) (internal




                                           6
Case 2:15-cv-00220-SPC-MRM Document 101 Filed 10/26/20 Page 7 of 9 PageID 1131




 quotation marks and citation omitted).        A prisoner must provide “verif[ied]

 medical evidence . . . to establish the detrimental effect of delay in medical

 treatment.” Hill, 40 F.3d at 1188 (overruled on other grounds).

       Here, Repp introduces no verified medical evidence that Dr. KanKam’s

 action in referring Plaintiff to an eye specialist resulted in Plaintiff’s decreased

 vision in his right eye. Crucial here, upon evaluation by the referred eye specialist,

 Dr. Baalhaness, he opted not to conduct emergency surgery but, rather, refer

 Plaintiff to Dr. Fortun due to the “severity of the case.” (Doc. 66-4). Even after Dr.

 Fortun determined Plaintiff’s eye required surgery, the surgery was not scheduled

 until twenty days later. (Doc. 1 at ¶ 6). The evidence thus does not establish that

 Dr. KanKam knew of or disregarded an excessive risk to Plaintiff’s health. Instead,

 Dr. KanKam examined Repp and immediately referred Repp to the eye specialist.

 Although this appointment was postponed, there is no evidence to demonstrate

 Dr. KanKam was responsible for this delay. (Doc. 66-2 at 63). Dr. KanKam cannot

 be held responsible for either the period before he examined Plaintiff or the period

 after April 9, 2013 and when the surgery was performed. The record lacks any

 evidence showing the delay attributable to Dr. KanKam and/or that the delay

 further was detrimental to Plaintiff.

       To the extent Repp alleges Dr. KanKam acted with deliberate indifference

 when he failed to diagnose Plaintiff with a detached retina, this claims likewise

 fails. “A complaint that a physician has been negligent in diagnosing or treating a

 medical condition does not state a valid claim of medical mistreatment under the




                                           7
Case 2:15-cv-00220-SPC-MRM Document 101 Filed 10/26/20 Page 8 of 9 PageID 1132




 Eighth Amendment.” Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011)

 (internal quotation marks and citation omitted). While Plaintiff's allegations may

 suggest medical malpractice, “[a]ccidents, mistakes, negligence, and medical

 malpractice are not constitutional violation[s] merely because the victim is a

 prisoner.” Harris v. Coweta Cty., 21 F.3d 388, 393 (11th Cir. 1994) (internal

 quotation marks and citation omitted).       Further, “the question of whether

 governmental actors should have employed additional diagnostic techniques or

 forms of treatment ‘is a classic example of a matter for medical judgment’ and

 therefore not an appropriate basis for grounding liability under the Eighth

 Amendment.” Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (citation

 omitted).

       This is not the case in which Plaintiff was altogether denied treatment.

 Instead, Dr. KanKam examined Plaintiff and exercised professional judgment by

 referring him to an eye specialist. There is nothing in the record to suggest Dr.

 KanKam was subjectively aware that Plaintiff had a detached retina. The record

 demonstrates Dr. KanKam examined Plaintiff and then referred Plaintiff to the eye

 specialist. At best, Dr. KanKam’s failure to diagnose Plaintiff with a detached

 retina was mere negligence and, at most, malpractice. Yet a misdiagnoses or even

 medical malpractice is not grounds for establishing deliberate indifference. See

 Estelle, 429 U.S. at 105-06. Based upon the uncontroverted evidence in the record,

 the Court finds Dr. KanKam is entitled to summary judgment.

       Accordingly, it is now




                                         8
Case 2:15-cv-00220-SPC-MRM Document 101 Filed 10/26/20 Page 9 of 9 PageID 1133




       ORDERED:

           1. Defendant Dr. E-JZ KanKam’s Motion for Summary Judgment (Doc.

              99) is GRANTED.        Defendant KanKam is DISMISSED with

              prejudice.

           2. The Clerk is DIRECTED to enter judgment, terminate any pending

              motions and deadlines, and close the file.

       DONE and ORDERED in Fort Myers, Florida on October 26, 2020.




 Copies: All Parties of Record




                                         9
